Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/05/2021.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “frame cabinet configured to enclose the apparatus for vacuum space” and “a vacuum orifice to exhaust gas”. Thus, it is not clear if the vacuum orifice exhausts gas outside of the frame cabinet. Examiner notes the drawings filed 2/05/2021 only depicts orifices inside the cabinet space. Moreover, it is not clear if the enclosure crates a vacuum (negative pressure) environment or only creates negative pressure at the location of the orifices. It is suggested to be corrected to recite “frame cabinet configured to enclose the apparatus and limiting ambient air inclusion”, as described in paragraph [0054].  It is suggested to be corrected to recite “a vacuum orifice to draw emitted gases 

Claim 19 recites “control inlet and exhaust of a caustic fume” and in combination with claim 1 renders the scope indefinite.  Claim 1 recites a “frame cabinet configured to enclose the apparatus for vacuum space” and “a vacuum orifice to exhaust gas”. Thus it is not clear if claim 19 recites additional inlets in the apparatus or further defines the orifice of claim 1. Per the instant specification and presently claimed 18 and 19, the cabinet includes mechanism for temperature control and mechanisms for exhausting gas, although not depicted in drawings or described in any detail. Thus, it is difficult to ascertain the differences between the claimed cabinet and that taught by Hull. In contrast, Hull depicts in great detail the cabinet (Fig. 1) with exhaust vents (1600, Fig. 2A, [0238]) and vacuum orifices (channels 628, Figs. 55A, 55B, and 55C). For purposes of examination, the parts of claim 19 will be understood to expel gases such that a vacuum seal is not required. 
Claims 2-18 and 20 are rejected due to their dependence on rejected claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 6, 11-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guillemette et al. (US 2016/0297104 A1), hereinafter D1, in view of Crump (US 5,121,329), hereinafter D2, and Hull et al. (US 2008/0170112 A1), hereinafter D8.

Regarding claim 1, D1 meets the claimed an apparatus for building a multidimensional object, the apparatus comprising: an extruder unit comprising (D1 teaches extrusion devices that are useful as inputs to three-dimensional fabrication machines, see [0001]) a plurality of nozzles and  a plurality of changeable orifices wherein an orifice of the plurality of changeable orifices is configured to extrude a predefined pattern (D1 teaches prior to or during extrusion passing the streams over a deflector or die to control the shape of the extruded material, see [0168], and [0171]. Examiner notes that Fig. 13 of D1 depicts 5 separate flow channels with 5 outlets, which meets the claimed plurality of nozzles and plurality orifices as it is understood in light of the instant specification. D1 teaches that Fig. 13 is an example of a head designed so that the valves can be used to completely shut off one or more of the prospective pathways, or restrict the flow through one or more of the pathways, see [0192]) of a material of the plurality of materials; (D1 teaches combining different materials simultaneously through one or more nozzles, see [0008]) 
(D1 teaches a 3D printing assembly mounted on a frame which allows movement in all three directions, see Fig. 8, [0171])
the plurality of materials extruded through the plurality of changeable orifices do not cross each other (Examiner notes the apparatus of D1 is capable of varying the direction of the extrusion paths and the direction chosen is the intended use of the apparatus, see MPEP 2114. Moreover, D1 teaches that Fig. 13 is an example of a head designed so that the valves can be used to completely shut off one or more of the prospective pathways, or restrict the flow through one or more of the pathways, see [0192] and Fig. 14A depicts the resulting streams that do not cross)
a support structure comprising a plurality of surfaces forming a frame cabinet and a plurality of rails mechanically supported by the frame cabinet, wherein the plurality of rails is configured to form a multidimensional path for the extruder unit, (D1 teaches a 3D printing assembly mounted on a frame which allows movement in all three directions, see Fig. 8, [0171]).
D1 does not explicitly teaches in a single embodiment a support structure comprising platform supporting the multidimensional object, and the frame cabinet is configured to enclose the robotic apparatus. 
D1 meets the claimed a support structure comprising platform supporting the multidimensional object, and the frame … is configured to enclose the robotic apparatus (D1 teaches an example where walls are formed around the deposition plates, see Fig. 28, [0277].).

Examiner finds that D1 differs from the claim only in the combination of the rotatable baseplate of D1 as the generic deposition area of the 3D printer of D1. Examiner finds that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Examiner notes that one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine rotatable baseplate of D1 as the generic deposition area of the 3D printer of D1 because it yields the predictable result of  providing increased degrees of freedom in depositing materials, see [0225].


D1 does not explicitly teach an isolation valve configured to isolate cross flow contamination of the plurality of materials while extruding the plurality of materials
D2 meets the claimed an isolation valve (D2 teaches a spring-loaded ball check valve 96 is located within flow passage 94, see Col. 7, lines 15-30, Fig. 3). 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP 2143(I). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine spring valve of D2 with the 3D printer of D1 because it yields the predictable result eliminating leakage from the nozzle and improving metering of flow in response to pressure, see Col. 7, lines 20-30.

D1 as modified by D2 meets the claimed apparatus configured to isolate cross flow contamination of the plurality of materials while extruding the plurality of materials. (D1 teaches 3D printing nozzles with valves for combining materials, Fig. 13. D2 teaches a spring-loaded ball check valve 96 is located within flow passage 94, see Col. 7, lines 15-30, Fig. 3. Thus, the reduced leakage taught by D2 when applied to the multiple materials and orifices of D1 results in an apparatus configured to isolate cross flow). 

D1 does not explicitly teach wherein the platform comprises a vacuum orifice to exhaust gas and the frame for vacuum space.
D8 meets the claimed wherein the platform comprises a vacuum orifice to exhaust gas and the frame for vacuum space. (D8 teaches a 3D printing apparatus including a frame 610 which includes channels 628 that provide for application of vacuum to the top surface 625 of the image plane (FIGS. 55A, 55B, and 55C) to eliminate air and to retain the transport film in place during imaging and when lifting the imaged build off the transport surface, see [0198].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the frame and vacuum orifice of D8 with the 3D printing apparatus of D1 because it eliminates air during the 3D printing build process, see [0198]. 
D1 does not explicitly teach the frame is a frame cabinet. 
D8 meets the claimed frame cabinet. (D8 teaches a 3D printing apparatus including a frame 610, see [0198], and housing 99 which meets the cabinet, Fig. 1 with panels 1122, 124, and 126 on the frame, see [0096])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the frame and housing of D8 with the 3D printing apparatus of D1 because it eliminates air during the 3D printing build process, see [0198]. 



Regarding claim 3, D1 as modified meets the claimed wherein the orifice comprises a die having a pre-defined output geometry dies. (D1 teaches prior to or during extrusion passing the streams over a deflector or die to control the shape of the extruded material, see [0168], and [0171]).


Regarding claim 4, D1 as modified meets the claimed further comprising a motor unit configured to control a movement of the extruder unit. (D1 teaches a 3D printing assembly mounted on a frame which allows movement in all three directions, see Fig. 8, [0171]. D1 teaches complete 3-dimensional “control is implied,” see [0232]. Therefore, the motor unit to control the assembly in all three directions is understood by one of ordinary skill in the art to be present in the apparatus of D1 by the teachings of D1.) 

Regarding claim 6, D1 as modified meets the claimed wherein the platform is configured to rotate 120 degrees. (D1 teaches any combination of linear movement and baseplate rotation is considered to be within the scope of this invention, see [0172]. D1 teaches such an example as a rotary printer where the main rotating plate rotates relative to the printer nozzle, see Fig. 28. Therefore, the baseplate of D1 is capable of rotation of 360 degrees and meets the claimed configured to rotate 120 degrees, see MPEP 2114.).




Regarding claim 10, D1 as modified meets the claimed wherein the isolation valve comprises a spring valve configured to allow a positive extrusion of the plurality of (D2 teaches a spring-loaded ball check valve 96 is located within flow passage 94, see Col. 7, lines 15-30, Fig. 3).

Regarding claim 11, D1 as modified meets the claimed, further comprising a wherein the extruder unit has a 360-degree freedom of movement, (D1 teaches a frame allows movement in all three directions as well as performing rotational degrees of freedom.  This includes extruding material on an angle and allowing the head to rotate around the direction of extrusion, see [0171], Fig. 8)  

Regarding claim 12, D1 as modified meets the claimed further comprising an optical source configured to modify a physical state of the extruded multidimensional object.  (D1 teaches visible, IR, or UV light source to stimulate the material after dispensing, see [0146]) 


Regarding claim 14, the further claimed “further configured to form hollow cavities in the multidimensional object using a technique comprising void layering distribution,” is considered the intended use of the claimed apparatus, see MPEP 2114. The claim does not recite computer hardware or software, therefore the functions does not limit the structure of the apparatus. D1 as modified meets the claim because it is capable of 3D printing a single layer without voids. 

(D2 teaches a spring-loaded ball check valve 96 is located within flow passage 94, see Col. 7, lines 15-30, Fig. 3. Examiner notes a check valve prevents backflow by its definition.).

Regarding claim 16, D1 as modified meets the claimed wherein the motor unit comprises an array of motors and drives configured to control the movement of the extruder unit in at least one of a latitudinal or a longitudinal direction. (D1 teaches a 3D printing assembly mounted on a frame which allows movement in all three directions, see Fig. 8, [0171]. D1 teaches complete 3-dimensional “control is implied,” see [0232]. Therefore, the array pf motor units to control the assembly in all three directions is understood by one of ordinary skill in the art to be present in the apparatus of D1 by the teachings of D1.)

Regarding claim 17, D1 as modified meets the claimed further comprising: a robotic arm configured to move the multidimensional object out of the apparatus. (D1 teaches removal tools to include robot arms, see [0233]). 

Regarding claim 18, D1 does not explicitly teach wherein the frame cabinet is further configured to control a temperature inside the frame cabinet.
 wherein the frame cabinet is further configured to control a temperature inside the frame cabinet. (D8 teaches cabinet (Fig. 1) with exhaust vents 1600, Fig. 2A, [0238])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the exhaust vents and housing of D8 with the 3D printing apparatus of D1 because it eliminates excess heat, see [0238]. 

Regarding claim 19, D1 as modified by D8 meets the claimed wherein the frame cabinet further comprises a controller configured to control inlet and exhaust of a caustic fume generated from the extruded material, (D8 teaches vents 1600 for air cooling for removing excess heat, see [0238], and an electrical panel for controlling its operation and that of the various subassemblies, neither of which is illustrated here, see [0098]) and a mechanism for ultraviolet glass protection. (D8 teaches a UV box frame 1500, 1501, FIG. 67B, [0239]).

Regarding claim 20, D1 as modified does not teach wherein the frame cabinet further comprises a door for access, a lock, and an electrical switch configured to trigger an alarm when the electrical switch is opened and to terminate a motion in the frame cabinet.
D8 meets the claimed herein the frame cabinet further comprises a door for access, a lock, and an electrical switch configured to trigger an alarm when the electrical switch is opened and to terminate a motion in the frame cabinet. (D8 teaches track 118 for doors such as controller responsive for indicating various operational stages of the apparatus, such as when a build is in progress or when a build is complete, or when a door is locked [or] unlocked to provide access, see [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the door and door sensors of D8 with the 3D printing apparatus of D1 because it does not permit light to enter during operation, see [0095].

Claim 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Guillemette et al. (US 2016/0297104 A1), hereinafter D1, in view of Crump (US 5,121,329), hereinafter D2, Hull et al. (US 2008/0170112 A1), hereinafter D8, and Sidhu (US 2014/0015172 A1), hereinafter D5.


Regarding claim 2, D1 as modified above does not explicitly teach the extruder unit comprises: a temperature sensing mechanism configured to measure a temperature of the received plurality of materials; and a cooling mechanism comprising a recirculating liquid.  
D2 meets the claimed temperature sensing mechanism configured to measure a temperature of the received plurality of materials. (D2 teaches a first thermocouple-sensing element 88 within heating head 84 so as to be able to sense the temperature to which the supply material is being heated, Col. 7, lines 1-15.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the thermocouple of D2 with the 3D 
 
D1 as modified does not explicitly teach and a cooling mechanism comprising a recirculating liquid placed in vicinity of the extruder unit to adjust a temperature of the multidimensional object/
D5 meets the claimed and a cooling mechanism comprising a recirculating liquid, placed in vicinity of the extruder unit to adjust a temperature of the multidimensional object. (D5 teaches nozzle 108 to include forced cooling via a cooling fluid or gas on the nozzle using lines 122A and 122B, see Fig. 1, [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the cooling fluid of D5 with the 3D printing apparatus of D1 as modified above because it ensures temperature is kept only very slightly above its solidification point, so that the material will solidify very rapidly upon deposition and cooling, see D2; Col. 7, lines 38-45.


Regarding claim 7, D1 as modified does not meet the claimed a cooling fluid circulated in vicinity of the extruder unit to control a temperature of each of the nozzles.  (D1 teaches variations of heating and cooling treatments to be incorporated into the apparatus, see [0222]).
 (D5 teaches nozzle 108 to include forced cooling via a cooling fluid or gas on the nozzle using lines 122A and 122B, see Fig. 1, [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the cooling fluid of D5 with the 3D printing apparatus of D1 as modified above because it ensures temperature is kept only very slightly above its solidification point, so that the material will solidify very rapidly upon deposition and cooling, see D2; Col. 7, lines 38-45.


Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Guillemette et al. (US 2016/0297104 A1), hereinafter D1, in view of Crump (US 5,121,329), hereinafter D2, Hull et al. (US 2008/0170112 A1), hereinafter D8, and in further view of Coeck et al. (US 2015/0100149 A1), hereinafter D6.

Regarding claim 5, D1 as modified teaches all that is claimed in claim 1 but does not explicitly teach wherein the modeling platform comprises an internal pump configured to extrude the plurality of materials. 
D6 meets the claimed wherein the modeling platform comprises an internal pump configured to extrude the plurality of materials. (D6 teaches a centrifugal pump for deposition of building material for a 3D printer, see [0041]).

Examiner finds that D1 differs from the claim only in the combination of the centrifugal pump of D6 with the 3D printer of D1. Examiner finds that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Examiner notes that one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine centrifugal pump of D6 with the 3D printer of D1 because it yields the predictable result of pumping materials at sufficient speed.

Regarding claim 9, D1 as modified meets the claimed wherein the motor unit comprises … drive mechanism configured to change an orifice of the plurality of changeable orifices.  (D1 teaches a stepper motor and gear around the extrusion nozzle to change the orifices, see Fig. 32-33, [0236].)
D1 as modified does not teach a pump.
D6 teaches a pump. (D6 teaches a centrifugal pump for deposition of building material for a 3D printer, see [0041]).

Examiner finds that D1 differs from the claim only in the combination of the centrifugal pump of D6 with the 3D printer of D1. Examiner finds that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Examiner notes that one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine centrifugal pump of D6 with the 3D printer of D1 because it yields the predictable result of pumping materials at sufficient speed.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guillemette et al. (US 2016/0297104 A1), hereinafter D1, in view of Crump (US 5,121,329), hereinafter D2, Hull et al. (US 2008/0170112 A1), hereinafter D8, and in further view of Nielsen-Cole (US 2016/0136897 A1).

Regarding claim 8, D1 as modified meets the claimed wherein the extruder unit further comprises a first section having a first temperature and configured to receive the plurality of materials, (D1 teaches a parallel plates zone in Fig. 6A, [0162]) and a second section having a second temperature and configured to extrude the plurality of materials, (D1 teaches an extrusion zone with a heater around the nozzle to achieve a heating zoning with a “proper temperature”, Fig. 6A, [0162]. D1 teaches such a design could be integrated into a nozzle, [0156])
D1 does not explicitly teach and wherein the second temperature is higher than the first temperature.  
D1 teaches that separate heating zones could be used to melt each filament at their proper temperature, see [0162]. 
The courts have held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP 2143(I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to select the second heating zone of D1 as the higher temperature heating zone. One would have been motivated to select the second heating zone out of the two zones due to the finite limited number of steps involved that are obvious to try. One would have been motivated to try selecting the second heating zone in order to melt each filament at their proper temperature, see [0162].
D1 as modified does not teach a heat barrier to separate the first section and second section. 
Nielsen-Cole meets the claimed a heat barrier to separate the first section and second section. (a thermal barrier interposed between the exit and an entrance of the second distribution channel, see claim 5 of the PG PUB). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the thermal barrier of Nielsen-Cole with . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Guillemette et al. (US 2016/0297104 A1), hereinafter D1, in view of Crump (US 5,121,329), hereinafter D2, Hull et al. (US 2008/0170112 A1), hereinafter D8, and in further view of Huang (US 2005/0015175 A1), hereinafter D7.

Regarding claim 13, D1 as modified meets the claimed optical source (D1 teaches UV, IR, or visible light source).
D1 does not explicitly teach wherein the optical source comprises an optical laser.  
D7 meets the claimed wherein the optical source comprises an optical laser. (D7 teaches a heating means 80 to be used with deposition head 38, see [0040], and the heating means to be a UV light, IR light, or laser, see [0056], Fig. 1a).
	
The courts have held that simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP 2143(I). 
Examiner finds that D1 as modified differs from the claim only in the substitution of the laser taught by D7 as the generic light source of D1. Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Examiner notes that one of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to substitute the laser taught by D7 as the generic light source of D1because it yields the predictable result of producing light energy useful for 3D printing application, see D7 [0056].  

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Guillemette teaches each of the pathways of the head includes its own valve. That is, Guillemette and Crump at best disclose that a plurality of valves are required inside a plurality of respective pathways/passages of a head and, therefore, does not include “a single spring valve configured to allow a positive extrusion of the plurality of materials,” as recited in claim 10. And, Hull, Sidhu, Coeck, and Huang, are silent regarding this limitation.


Response to Arguments
Applicant's arguments filed 2/05/2021 have been fully considered but they are not persuasive.
 (channels 628, Figs. 55A, 55B, and 55C).
In response to applicant’s argument that the valve taught by Crump does not meet the claimed isolation valve, this is found persuasive. Claim 10 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) of claim 1 and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. ROBINSON/Examiner, Art Unit 1744